Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 10/28/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-3 and 4-19 are pending.  This Action is Non-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/22 has been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hagen et al., LAPONITE as an additive in lithium-ion battery electrodes, BYK Additives & Instruments, 2017, pages 1-14 in view of Ryu et al., US 2008/0063939 A1.  As evidenced by https://www.sciencedirect.com/topics/earth-and-planetary-sciences/saponite (2011), as evidenced by Dreger et al., Influence of dispersing by extrusion and calendaring on the performance of lithium-ion battery electrodes, J. of Energy Storage, vol. 21, page 231-240, February 2019.
Von Hagen teaches LAPONITE® as an additive in lithium-ion battery electrodes.  The synthetic clay LAPONITE-RD was examined as a functional additive for lithium-ion battery electrodes. LAPONITE acts as a rheology additive in the electrode coating slurry and as a lithium-ion conducting additive in the electrode. The synergistic effect of LAPONITE in combination with sodium carboxymethyl cellulose (CMC) was used to reduce the necessary amount of thickening agent to formulate stable aqueous electrode coating slurries. By using mixtures of LAPONITE/CMC instead of only CMC, a distinct reduction of thickening agent could be accomplished without sacrificing adhesion strength or electrical conductivity of the coating (abstract).  LAPONITE has a layered structure and forms nanosized platelets with a diameter in the range of 25 nm and a thickness of 0.92 nm (plate-type structure). LAPONITE can be used to stabilize dispersions and prevent sagging (sedimentation) of particles. It is known that clay minerals, such as smectite, bentonite, hectorite, montmorillonite, etc., are effective ion conductor additives to improve battery characteristics such as cycle life, rate capability, and temperature stability (page 2). 
Section 2.1. teaches LAPONITE/CMC in DI water (aqueous solvent) prevents sedimentation in dispersions.  The synergistic effect is caused by an electrostatic interaction between the carboxylic groups of the CMC, the negatively charged clay platelets and the sodium cations, which leads to the formation of a complex 3D network in water and results in a strong thickening effect, especially at low shear.  See Figure 1 and page 3.  The mixtures with CMC:LAPONITE ratios between 80:20 and 50:50 had comparable viscosity values in the range of 142827 to 177182 cP. The viscosity values then increased to a range of 235011 to 254122 cP for the 40:60 to 20:80 ratios.  See also Figure 2 and Figure 4.  Figure 4 shows viscosity vs shear rate of graphite anode slurries with varying amounts of CMC/LAPONITE mixtures.  A rather negligible tendency of sedimentation is observed for the slurries CMC/LAPONITE 1.5% and CMC/LAPONITE 1% respectively (page 5; Figure 5).  The slurries containing CMC/LAPONITE could be easily stirred after several weeks of storage (page 6). 
The physical properties of the electrode coating, such as peeling strength and specific resistance, were measured. The proper adhesion of the electrode coating to the current collector, reflected by a high peeling strength, is known to have a positive effect on the cycle life of lithium-ion cells. Applying the composite of CMC and LAPONITE at a CMC:LAPONITE ratio of 80:20 seems to have a positive impact on the peeling strength. With 30 N m-1 for CMC/LAPONITE 1.5 (page 6).  CB was added to the coating as a conductive additive (page 7). 
LAPONITE is an effective additive to improve electrode slurry stability due to its synergistic effect in combination with several organic co-thickeners. It furthermore shows a distinct improvement of the physical as well as electrochemical electrode properties like rate performance and cycling stability. The synergistic effect between LAPONITE and CMC could be used to reduce the overall amount of thickening agent in the electrode slurries without a negative effect on slurry stability. Consequently, the active material content could be increased, which resulted in electrodes of higher energy density (see Table 4 in Section 4.2.2). 
Dispersions of LAPONITE and CMC were prepared with a concentration of 2% in DI water. Different CMC:LAPONITE ratios were adjusted by combining these two dispersions in the respective ratios (80:20) (4.2.1.). Graphite powder was used as active material. Carbon black (CB) was used as an electrically conductive additive, and a synthetic clay mineral as an ion-conductive additive and in combination with CMC as a thickening agent. Styrene-butadiene rubber (SBR) was used as a binder (page 11). See Table 4:

    PNG
    media_image1.png
    164
    650
    media_image1.png
    Greyscale

Batches of 250 g and a solid content of 50% were prepared, following the dispersion procedure of Figure 11 to receive anode coating slurries. For the dispersion process, a DISPERMAT® AE03-C1 (VMA-GETZMANN, Germany) equipped with a 500 ml stainless steel container and a dispersion impeller with tooth profile and 6 cm diameter was used. In a typical batch, the appropriate amount of 2% CMC solution, 2% LAPONITE-RD dispersion, and DI water were homogenized at 600 rpm for 1 min prior to the addition of CB. The CB was dispersed for 90 min at 2000 rpm, before the graphite powder was added and dispersed for an additional 60 min at 1000 rpm. Finally, the SBR binder was added and the slurry was homogenized for 30 min at 1000 rpm. Electrodes were prepared by casting the slurries on a 15 m Cu-foil using a doctor blade.  See Figure 4 regarding the viscosity versus sheer rate of graphite anode slurries with CMC/LAPONITE mixtures.
Note Laponite has a chemical formula given by Na0.7Si8Mg5.5Li0.3O20(OH)4. Laponite particles are disk shaped with thickness about 1 nm and diameter 25±2 nm. In a single layer of Laponite two tetrahedral silica sheets sandwich one octahedral magnesia sheet.  Laponite is a synthetic hectorite.  Hectorite and saponite represent the trioctahedral subgroup of the smectites.  Saponite is a smectite and Von Hagen teaches it is known that clay minerals, such as smectite, bentonite, hectorite, montmorillonite, etc., are effective ion conductor additives to improve battery characteristics such as cycle life, rate capability, and temperature stability (page 2).  One of skill would have been motivated to use saponite as the clay mineral as Von Hagen teaches it was known to use a smectite.  Saponite is a smectite clay.   (https://www.sciencedirect.com/topics/earth-and-planetary-sciences/saponite)
Von Hagen does not explicitly teach the average particle diameter of the clay particles is 150 nm to 2 m.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ryu teaches an electrode material which comprises an anode active material [0031] and a clay mineral.  The clay mineral increases mechanical strength of the electrode material and improves the impregnation ability of an electrolyte into a separator.  The electrode material exhibits improvement in the rate characteristics and the preservation capacity, and to an electrochemical cell employed with the electrode material (abstract).  The clay mineral may have a particle size in the range of 1 nm to 100 m [0022].  Ryu teaches it was well known in the art to provide clay particles have a particle size in the claimed range for use in an electrode.
Von Hagen teaches the graphite used was SMG-SG1 from Hitachi.  SMG-SG1 graphite has an average particle size of X50=20.9 m as evidenced by Dreger (Experimental section 4.1).
**
Claims 1-11, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., US 2008/0063939 A1.  As evidenced by https://www.sciencedirect.com/topics/earth-and-planetary-sciences/saponite (2011).
Ryu teaches an electrode material which comprises an anode active material [0031] and a clay mineral in an amount of 5% by weight or less based on the total weight of the material.  The clay mineral increases mechanical strength of the electrode material and improves the impregnation ability of an electrolyte into a separator.  The electrode material exhibits improvement in the rate characteristics and the preservation capacity, and to an electrochemical cell employed with the electrode material (abstract).  The clay mineral may have a particle size in the range of 1 nm to 100 m [0022].  Preferable examples of the clay mineral include one or more of smectite, bentonite, laponite, hectorite and montmorillonite [0023].  See also [0024] regarding charge structure and tetrahedral/octahedral sheets.  In addition to the electrode active material, the electrode material may further include other components such as a viscosity adjuster, a conductive material, a filler, a coupling agent and an adhesive accelerator, which are used optionally or in any combination thereof [0025].  The viscosity adjuster is a component used to adjust the viscosity of the electrode material, such that a mixing process of the electrode material and an application process of the electrode material to the current collector can be facilitated. The viscosity adjuster may be added in an amount of up to 30% by weight, based on the total weight of the electrode material. Examples of the viscosity adjuster may include, but are not limited to, carboxymethyl cellulose and polyvinylidene fluoride [0026]. 
The secondary battery electrode is fabricated by coating a current collector with an electrode material containing an electrode active material, a binder, and optionally a conductive material and/or a filler. Specifically, the electrode may be fabricated by adding the electrode material to a predetermined solvent thereby preparing a slurry, and applying the resulting slurry to the current collector such as metal foil, followed by drying and rolling, thereby obtaining a sheet-like electrode. Preferred examples of solvents used in preparation of the electrode slurry may include dimethyl sulfoxide (DMSO) and N-methylpyrrolidone (NMP). The solvent may be used in an amount of up to 400% by weight, based on the total weight of the electrode material, and is removed during the drying process. The electrochemical cell may be an electrochemical secondary battery or an electrochemical capacitor such as a lithium secondary battery [0038-0041].  The negative electrode active material may be a carbonaceous material [0031].
Hectorite and saponite represent the trioctahedral subgroup of the smectites.  One of skill would have been motivated to use saponite as the clay mineral as Ryu teaches the clay particles may be smectite.  Saponite and hectorite are both smectite clay materials. 
(https://www.sciencedirect.com/topics/earth-and-planetary-sciences/saponite)
Ryu does not explicitly teach an example wherein the ratio of the viscosity adjuster (CMC) to the clay mineral is within the claimed weight ratio range.  However, Ryu teaches the viscosity adjuster in the electrode is in an amount of 30 wt% of less of the total weight of electrode material.  Ryu further teaches the clay mineral in the electrode is in an amount of 0.05-5 wt% of the total weight of electrode material.   Thus one of skill in the art at the time the invention was made would have found the claimed weight ratio obvious in view of the teaching by Ryu.  Ryu at least suggests the claimed weight ratio of the CMC to the clay particles.  
Regarding claim 5 and 6, the claims are directed toward a negative electrode slurry.  Limitations regarding methods of measuring are not given patentable weight.  Neither claim 5 nor claim 6 appears to impart further structure to the claimed negative electrode slurry.  Note the claims have been rejected above as being indefinite.  Regarding claim 7-10, one of skill would have reasonably expected the negative electrode slurry composition of Ryu and the negative electrode slurry composition of at least claim 1 to have the same or similar properties as the two compositions are the same or similar.  See Example 1 [0053] regarding at least claim 11.    
Response to Amendment
The declaration under 37 CFR 1.132 filed 10/28/22 is insufficient to overcome the rejection of claims 1-3 and 5-17 based upon the prior art of record as set forth in the last Office action because:  the evidence presented is not commensurate in scope with the presently claimed invention.  At least [0061] of the present specification discloses the sheer thickening slope value is controlled by the weight ratio of CMC:clay particles AND average particle diameter of the clay particles.  [0061] also teaches the solid content is controlled.  The examples presented in the declaration are narrower than the negative electrode slurry of the claimed invention.  The solid content of Example 4 and Example 5 is 45%.  The solid content of additional example a through additional example d do not appear to be identified in the declaration.  Furthermore, the examples of the specification contain SBR binder emulsion solution, which is not recited by at least claim 1.  Thus the claims are not commensurate in scope with the Examples in the specification or the evidence presented in at least Table B of the declaration.
Regarding the average particle diameter of the clay particles, the clay average particle diameters in Table A of the declaration are not represented of Von Hagen.   Examiner notes Example 3 of the specification teaches 25 nm hectorite in a 5:5 weight ratio of CMC:hectorite wherein no shear thickening occurs.  Example 3 has a solid content of 45%.  In Table 1 of the present specification, Examples 2, 3 and 8 have an average particle size of 25 nm and a CMC/clay weight ratio that falls within both the claimed range and the range disclosed by the prior art of record.
Evidence of unexpected results must distinguish the claimed invention over the prior art of record.  Von Hagen teaches at least a weight ratio of CMC:clay particles of 80:20.  See also at least Table 4 of Von Hagen.  Further, Von Hagen teaches LAPONITE acts as a rheology additive in the electrode coating slurry and as a lithium-ion conducting additive in the electrode. The synergistic effect of LAPONITE in combination with sodium carboxymethyl cellulose (CMC) was used to reduce the necessary amount of thickening agent to formulate stable aqueous electrode coating slurries. By using mixtures of LAPONITE/CMC instead of only CMC, a distinct reduction of thickening agent could be accomplished without sacrificing adhesion strength or electrical conductivity of the coating (abstract).  LAPONITE can be used to stabilize dispersions and prevent sagging (sedimentation) of particles.  The declaration neither distinguishes the claimed invention over the prior art of record nor provides sufficient evidence of unexpected results over the prior art of record.
Note also the comparison of Comparative Example 5 of the present specification wherein no shear thickening was observed and additional comparative example d of the declaration.  See also Example 6 of Table 1.
Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive.  The 35 USC 112 rejections of record have been withdrawn. Applicant’s remaining arguments regarding evidence presented in the declaration have been addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727